Citation Nr: 1541260	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  05-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected psychiatric disability and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2008, March 2014, and September 2014, the Board remanded the claim for further evidentiary development.


REMAND

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran asserts entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) with dysthymia/depressive disorder or service-connected diabetes mellitus.  The March 2014 remand directed that a VA medical opinion be obtained.  That opinion, provided n April 2014, was deemed inadequate in the September 2014 remand.  Another opinion therefore was requested.  

In July 2015, a second opinion was provided with respect to the Veteran's hypertension and service-connected diabetes mellitus.  The Board finds that opinion is also incomplete.  The second opinion was provided regarding the hypertension and service-connected PTSD with dysthymia/depressive disorder in June 2015.  Risk factors for hypertension were discussed in general, but the Veteran's specific risk factors were not discussed.  The conclusion additionally does not follow from the discussion.  PTSD with dysthymia/depressive disorder was deemed less likely than not to have been caused or aggravated by hypertension.  Yet the remand directive was for a determination of whether or not hypertension was caused or aggravated by PTSD with dysthymia/depressive disorder.

The Board cannot exercise its own judgment to resolve a medical question.  Colvin v. Derwinski, 1 Vet. App. 191 (1999).  Once requested, an opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There must be substantial compliance with remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

A remand also is required because the Veteran receives ongoing treatment from VA.  As many requests as necessary must be made to obtain treatment records in government custody, to include VA treatment records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. §§ 5103A(b)(3), (c)(2) (West 2014); 38 C.F.R. §§ 3.159(c)(2, 3) (2015).  VA further has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a request or requests for all outstanding VA treatment records must be made.  

Accordingly, this matter is REMANDED for the following action:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records of the Veteran.  Associate them with the claims file.  

2.  Then have a medical doctor with appropriate expertise review the claims file.  The report should note that the claims file was reviewed.  The Veteran need not be examined unless deemed necessary.  The physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected PTSD with dysthymia/depressive disorder, to include medications prescribed for the mental disorder.  The physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progression) by service-connected PTSD with dysthymia/depressive disorder, to include medications prescribed for the mental disorder.  A clear and full rationale for each opinion should be provided in the report.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


